                Case 1:19-cv-02473-SAG Document 7 Filed 09/18/19 Page 1 of 2



                                ÿÿÿ ÿ!"ÿ"#!ÿ
                                   $#!ÿÿ!"ÿ#$ÿ% !&' ÿ
ÿ
ÿQRS
ÿ Tÿ     VRWXYZ[\]Zÿ                        (ÿ
ÿ )*+,-.,//0ÿ
ÿ                                           (ÿ
ÿ 12ÿ                                                  "+34ÿ52ÿÿÿ^_ÿ̀aÿbcdefÿQgh ÿ
ÿ                                           (ÿ
ÿ                          ÿ
ÿ 4/4-6+-.2ÿ                               7ÿ
ÿ
                      "'#!ÿ#$ÿ"#!)#! ÿ!ÿ
ÿ
ÿ
"849:ÿ+**ÿ.8+.ÿ+;;*<=ÿ
ÿ
ÿÿÿÿ3871?@AÿB2ÿB7@356284ÿ1ÿC12ÿ3B28ÿCBÿÿ
                                                  ijRYZ\YkkÿQRSTÿVRWXYZ[\]Z
                                                             BD8ÿ5?ÿB7@ÿ
                                                                                    ÿ
12ÿ5ÿBÿB??141B8ÿ57ÿB78 ÿ5?ÿB@ÿ35757B15AÿBEÿ5ÿ35757B15Aÿ6135757B8EÿB22531B15Aÿ
ÿ



  B7 872C1ÿ57ÿ5C87ÿF621822ÿ8 1@Aÿ5ÿBÿB7@ÿ5ÿC8ÿ3B28AÿCB2ÿBÿ?1B31B4ÿ1 8782ÿ1ÿC8ÿ5635D8ÿ
5?ÿC12ÿ411GB15ÿB2ÿE8?18Eÿ1ÿH53B4ÿI648ÿJÿ0JÿKEJJÿ
ÿ
ÿ
ÿ
ÿ
ÿÿÿLC8ÿ?5445M1Gÿ35757B8ÿB??141B152ÿ8N12ÿM1Cÿÿ
ÿ
                                                               BD8ÿ5?ÿB7@ÿ
                                                                                    Oÿ
ÿ
ÿÿ                                          BD82ÿ5?ÿB??141B82ÿ
                                                                                   Jÿ
 ÿ
ÿ
ÿ
ÿ
ÿ
ÿ
    ÿÿLC8ÿ?5445M1Gÿ35757B152Aÿ6135757B8EÿB22531B152Aÿ B7 872C12ÿ57ÿ5C87ÿF621822ÿ
8 1182ÿMC13CÿB78ÿ5ÿB7182ÿDB@ÿCBP8ÿBÿ?1B31B4ÿ1 8782ÿ1ÿC8ÿ5635D8ÿ5?ÿC12ÿ411GB15Oÿ
 ÿ
ÿÿÿ                         BD82ÿ5?ÿ8 1182ÿM1Cÿ5221F48ÿ?1B31B4ÿ187822ÿ
                                                                                Jÿ
ÿ
ÿ
ÿ                        ÿ




0123452678957 8782ÿÿ
               Case 1:19-cv-02473-SAG Document 7 Filed 09/18/19 Page 2 of 2
    0123452678ÿ5ÿ57578ÿ8782ÿ
    ÿ
    ÿ
      ÿ
      ÿ
       ÿÿÿÿ328ÿ28ÿ5ÿ18721ÿ67121315ÿ8ÿ54451ÿ12ÿÿ412ÿ5ÿ44ÿ8872ÿ5ÿÿ
      ÿ
      8
                 ÿ5ÿÿ7!ÿÿÿ817ÿ282ÿ5ÿ311821ÿ
               ÿ
               ÿ
      8
                 ÿ5ÿ8
                       87!ÿÿÿÿ 28ÿ5ÿ311821!ÿÿ
      ÿ
      8
                 ÿ5ÿ8
                       87!ÿÿÿÿ 28ÿ5ÿ311821!ÿÿ
      ÿ
      8
                 ÿ5ÿ8
                       87!ÿÿÿÿ 28ÿ5ÿ311821!ÿÿ
      ÿ
      8
                 ÿ5ÿ8
                       87!ÿÿÿÿ 28ÿ5ÿ311821!ÿÿ
      ÿ
      ÿ
      "58ÿÿ878ÿ78ÿ1154ÿ ÿ8872ÿ4828ÿ7518ÿ817ÿ82ÿÿ282ÿ5ÿ311821ÿ
     5ÿÿ28 78ÿ288ÿ5ÿ 87#ÿÿ
      ÿ
      ÿ
      ÿ
    +ÿÿ,-.,/0-+                            ÿ                 ,ÿ1,ÿ34567ÿ89:;                                     ÿ
      0 8ÿ                                                   $1678ÿ
      ÿ
      ÿ                                                       ÿ34567ÿ89:;<ÿ=4:ÿ>9?ÿ@/.@A/B ÿ
      ÿ                                                       %718ÿ8ÿÿ7ÿ687ÿ
      ÿ
      ÿ                                                       ÿC97D5ÿEÿC97D5<ÿF--ÿ>?ÿGH7:I77;<ÿJKLM4N9<ÿOCÿ@0P-P ÿ
      ÿ                                                       &7822ÿ
      ÿ
      ÿ
      ÿ
                                                             N4567Q697D5?M9R
                                                              ÿ
                                                              ' 14ÿ7822ÿ
                                                                                                                 ÿ
      ÿ
      ÿ
      ÿ
                                                             F-/S/AFSP+00
                                                              ÿ
                                                              (84858ÿ687ÿ
                                                                                                                 ÿ
      ÿ
      ÿ
      ÿ
                                                             F-/S/AFSP+0/
                                                              ÿ
                                                              )*ÿ687ÿ
                                                                                                                 ÿ




ÿ
                                                        ÿ
